Detailed Action

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 12 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Objections

Claim(s) 3 is/are objected to because of the following informalities:  

In regards to claim 3, the claim recites “the hub wheel unit becomes an old hub wheel unit, and goes into standby and is replaced by”. The first “and” is not necessary because it not the last item of the list. Therefore, the first “and” must be erased. For this reason, the claim is objected. Appropriate correction is required. The examiner has interpreted the claim in the following way in order to advance prosecution: “the hub wheel unit becomes an old hub wheel unit, 





Claim Interpretation

As stated in the office action mailed on January 31, 2022, the following limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Means for measuring the pressure of a tire in claim 12. The applicant’s specification recites in page 2 lines 4-8 that the means for measuring the pressure is a pressure sensor.
Means for identifying each wheel unit in claim 12. The applicant’s specification fails to recite what are the means used for identifying the wheel units.
Means for communication, to each wheel unit, its identification parameters and identification parameters of the other wheel units in claim 12. The applicant’s specification recites that the identification parameters are provided to the wheel units from a user equipment and that communications are performed using HF or UHF radio waves [see applicant’s specification pg. 13 L. 17-23, pg. 14 L. 1-5]. Therefore, the means for communication have been interpreted as a wireless transmitter.
Means for transmitting and receiving frames in claim 12 and claim 13. The applicant’s specification recites that the means for transmitting and receiving uses HF or UHF radio waves [see applicant’s specification pg. 14 L. 1-5]. Therefore, the means for transmitting and receiving frames have been interpreted as a wireless transceiver.
Means for selecting one wheel unit in claim 12. The applicant’s specification fails to recite what are the means used for selecting.
Scanning means for detecting transmitted frames in claim 12. The applicant’s specification fails to recite what are the means used for detecting transmitted frames.
Means for storing data relating to the pressure of the tires in claim 12. The applicant’s specification fails to recite what are the means used for storing.
Means for developing signaling frames intended for the hub wheel unit in claim 12. The applicant’s specification fails to recite what are the means used for developing frames.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 1, the claim recites in lines 11-13 “ to be a hub wheel unit storing the pressure values measured and transmitted to the hub wheel unit by each of the wheel units”. The word “the” in front of the limitation(s) “pressure values measured and transmitted to the hub wheel unit by each of the wheel units” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. The claim previously define that each wheel measure at least one pressure value, but it does not define that the at least one pressure value of each unit is transmitted to the hub. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted lines 1-13 of the claim in the following way in order to advance prosecution:
“A method for communication between a plurality of electronic modules, called wheel units, with one another, on the one hand, and between the plurality of wheel units and at least one device for remotely monitoring and/or controlling the wheel units, on the other hand, each of the wheel units being associated with a respective wheel of a motor vehicle, and transmitting the at least one pressure value to a hub wheel unit, each wheel unit being identified beforehand, and each wheel unit being able to identify the other wheel units capable of communicating therewith, the communication between the plurality of electronic modules, and the communication between the plurality of wheel units and at least one device taking place in accordance with a communication standard allowing a bidirectional data exchange, the method comprising:
selecting one wheel unit from among the wheel units at least temporarily to be [[a]] the hub wheel unit, the hub wheel unit storing the pressure values measured and transmitted to the hub wheel unit by each of the wheel units”.

Furthermore, the claim recites in lines 18-20 “is activated in the peripheral wheel unit, said peripheral wheel unit sending a return signal to the hub wheel unit when the hub wheel unit requests it or when the peripheral wheel unit has information to transmit to the hub wheel unit,”. The claim previously defines multiple peripheral wheel units. It is unclear to which of the previously defined peripheral wheel units the limitations of lines 18-20 are referring each time the limitations recite “the peripheral wheel unit” or “said peripheral wheel unit”. For this reason, the claim is indefinite. The examiner has interpreted lines 16-20 of the claim in the following way in order to advance prosecution: “this signaling frame being received by a first peripheral wheel unit of the peripheral wheel units when a scanning function is activated in the first peripheral wheel unit, said first peripheral wheel unit sending a return signal to the hub wheel unit when the hub wheel unit requests it or when the first peripheral wheel unit has information to transmit to the hub wheel unit”.

Also, the claim recites in lines 21-23 “the communication between the plurality of wheel units and said at least one device for remotely monitoring and/or controlling the measured pressure values of each of the wheels taking place:”. The claim recites in lines 2-3 “communication between the plurality of wheel units and at least one device for remotely monitoring and/or controlling the wheel units”. The claim does not define that the at least one device is for remotely monitoring and/or controlling the measured pressure values of each of the wheels taking place. Therefore, there is lack of antecedent basis for the limitations recited in lines 21-23. For this reason, the claim is indefinite.
Furthermore, the limitations recites in lines 24-28 are grammatically incorrect, and it is unclear what the claim is trying to recite. For this reason, the claim is indefinite.
The examiner has interpreted lines 21-28 of the claim in the following way in order to advance prosecution:
“wherein the communication between the plurality of wheel units and said at least one device takes place:
indirectly 
directly 

Based on the suggestions provided above, claim 1 has been interpreted the following way:
Claim 1: A method for communication between a plurality of electronic modules, called wheel units, with one another, on the one hand, and between the plurality of wheel units and at least one device for remotely monitoring and/or controlling the wheel units, on the other hand, each of the wheel units being associated with a respective wheel of a motor vehicle, and transmitting the at least one pressure value to a hub wheel unit, each wheel unit being identified beforehand, and each wheel unit being able to identify the other wheel units capable of communicating therewith, the communication between the plurality of electronic modules, and the communication between the plurality of wheel units and at least one device taking place in accordance with a communication standard allowing a bidirectional data exchange, the method comprising:
selecting one wheel unit from among the wheel units at least temporarily to be [[a]] the hub wheel unit, the hub wheel unit storing the pressure values measured and transmitted to the hub wheel unit by each of the wheel units, the other wheel units among the wheel units not selected as the hub wheel unit of the motor vehicle being peripheral wheel units,
periodically sending by the hub wheel unit at least one signaling frame in a direction of the peripheral wheel units, this signaling frame being received by a first peripheral wheel unit of the peripheral wheel units when a scanning function is activated in the first peripheral wheel unit, said first peripheral wheel unit sending a return signal to the hub wheel unit when the hub wheel unit requests it or when the first peripheral wheel unit has information to transmit to the hub wheel unit,
wherein the communication between the plurality of wheel units and said at least one device takes place:
indirectly 
directly 

In regards to claim(s) 2-11 and 15, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

In regards to claim 3, the claim recites in line 14 “by one of said peripheral wheel unit as”. Claims 1-3 previously define multiple peripheral wheel units. It is unclear to which of the previously defined peripheral wheel units the limitation of line 14 of claim 3 is referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “by one of said peripheral wheel units [[as]] that becomes a new hub wheel unit after”.

In regards to claim 4, the claim recites in lines 8-10 “value with respect to the stored pressure value stored in the hub wheel unit for the tire associated with the peripheral wheel unit is detected, in which cases”. Claim 1 and claim 4 each have limitations that recite storing pressure values of peripheral units in the hub. It is unclear to which of the stored values the limitations of lines 8-10 are referring. For this reason, the claim is indefinite.
Furthermore, the claim recites in several instances “the peripheral unit”. Claims 1 and 4 recites multiple peripheral units. It is unclear to which peripheral unit the claim is referring each time the claim recites “the peripheral unit”. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution:
Claim 4: The method as claimed in claim 1, wherein at least when the vehicle is at a standstill, the peripheral wheel units are on standby except for a scanning operation that is activated 
at predetermined periodic time intervals, [[or]] 
when a tire pressure alert for a detected pressure value lower than a predetermined minimum pressure value is detected, [[or]] 
when a downward pressure variation of more than a predetermined value with respect to a stored pressure value stored in the hub wheel unit for the tire associated with [[a]] one peripheral wheel unit of the peripheral wheel units is detected or 
when a downward pressure variation rate of more than a predetermined value with respect to the stored pressure value stored in the hub wheel unit for the tire associated with the one peripheral wheel unit is detected, 
in which cases, after an alert scan, the one peripheral wheel unit connects and transmits the alert and the detected pressure value back to the hub wheel unit, 
the hub wheel unit then transmitting the alert and the detected pressure value to said at least one remote monitoring and/or control device, 
said at least one monitoring and/or control device receiving the alert, attesting to the receipt of the alert at the hub wheel unit and acknowledging it in return for the hub wheel unit.

In regards to claim(s) 6, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 4.

In regards to claim 5, the claim recites multiple times “the peripheral wheel unit”. Claims 1 and 5 previously defines multiple peripheral wheel units. It is unclear to which of the previously defined peripheral wheel units the aforementioned limitations are referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution:
Claim 5: The method as claimed in claim 1, wherein scanning not activated at predetermined periodic time intervals is triggered by [[a]] one peripheral wheel unit of the peripheral wheel units if the one peripheral wheel unit detects an internal electronic failure following a self-test operation that the one peripheral wheel unit performs regularly on itself.

In regards to claim(s) 15, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 5.

In regards to claim 12, each limitation that recites “means for” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as explained in the claim interpretation section of this office action. However, the applicant’s specification fails to recite what structure is used to implement or the following limitations:
means for identifying each wheel unit, 
means for selecting one wheel unit, 
scanning means for detecting transmitted frames, 
means for storing data relating to the pressure of the tires and 
means for developing signaling frames. 
Therefore, it is unclear what structure is used to perform the aforementioned limitations. For this reason, the claim is indefinite.

Also, claim 2 recites in lines 13-14 “ to be a hub wheel unit storing the pressure values measured and transmitted to the hub wheel unit by each of the wheel units”. The word “the” in front of the limitation(s) “pressure values measured and transmitted to the hub wheel unit by each of the wheel units” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. The claim previously define that each wheel have means to measure pressure, but it does not define the wheel units measure pressure values and that those pressure values are transmitted by each wheel unit to the hub. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite.
Furthermore, the claim recites in lines 14, 17, 20, 22, 25, 26 and 27 “the hub wheel unit”. The claim defines a hub wheel unit in line 2 and another hub wheel unit in line 13. It is unclear each time the claim recites “the hub wheel unit” if the limitation is referring to the hub unit defined in line 2 or to the hub unit defined in line 13. For this reason, the claim is indefinite.
The claim further recites in lines 15-16 “the other wheel units of the motor vehicle being peripheral wheel units”. It is unclear if the recited other wheel units are referring the other wheel units defined in line 10 of claim 12 or it is referring to the wheel units that are not selected as a hub wheel unit. For this reason, the claim is indefinite.
Also, the claim recites in lines 25 and 26 “said/the peripheral unit”. The claim defines multiple peripheral units. It is unclear each time the claim recites “said/the peripheral unit” to which of the previously defined peripheral units the limitation is referring. For this reason, the claim is indefinite.
Furthermore, the claim recites in lines 28-30 “perform the communication between the wheel units and said at least one device for remotely monitoring and/or controlling the measured pressure values of each of the wheels by:”. The claim defines in lines 1-3 communication between one of the wheel units called hub wheel unit and at least one device for remotely monitoring and/or controlling the wheel units. The claim does not define that the communication is between the wheel units and the at least one device, and the claim does not define that the communication is for remotely monitoring and/or controlling measured pressure values of each of the wheels. Therefore, there is lack of antecedent basis for the limitations recited in lines 28-30. For this reason, the claim is indefinite.
Also, the claim recites in lines 31-32 “communicating indirectly between the wheel units and said at least one monitoring and/or control device” and in lines 34-35 “communicating directly between the wheel units and said at least one monitoring and/or control device”. The limitations of lines 31-31 and lines 34-35 are grammatically incorrect. It appears that something is missing in the aforementioned limitations because it is unclear what is being communicated. For this reason, the claim is indefinite. The examiner has interpreted the limitations in lines 28-36 in the following way in order to advance prosecution:
“perform [[the]] communication between the wheel units and said at least one device for remotely monitoring and/or controlling the measured pressure values of each of the wheels by:
performing indirect communication 
performing direct communication 

In regards to claims 13-14, the claims are indefinite due to their dependency on indefinite claim 12.

In regards to claim 15, the claim recites in line 3 “the pressure value”. Claims 1 and 5 previously defines multiple pressure values. It is unclear to which of the previously defined pressure values the aforementioned limitations are referring. For this reason, the claim is indefinite. The examiner has interpreted the limitations in line 3 in the following way in order to advance prosecution: “transmits the alert and [[the]] pressure values received from the peripheral wheel units or the detected internal electronic failure to said”.

Allowable Subject Matter

Claim(s) 1 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

In regards to claim 1, Laitsaari (US-6,825,758) teaches a method for communicating sensor data between wheel units and between the wheel units and at least one device [fig. 1, col. 4 L. 10-15].
Williams (US-2018/0357598) teaches a method of communication between a hub unit and a peripheral units [par. 0003 L. 9-13, par. 0014 L. 17-19 and par. 0015 L. 1-4].
However, the cited prior art does not teach either by anticipation or combination the following limitations: wherein the communication between the plurality of wheel units and said at least one device takes place: indirectly 

In regards to claim 12, the claim would be allowable for the same reasons provided for claim 1 above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685